Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
RAMON JESUS JEANMARIE,                         )                      No. 08-06-00192-CR
)
                                    Appellant,                        )                              Appeal from
)
v.                                                                          )                 County Criminal Court No. 2
)
THE STATE OF TEXAS,                                   )                    of El Paso County, Texas
)
                                    Appellee.                          )                        (TC# 20050C15337)

MEMORANDUM OPINION

            Ramon Jesus Jeanmarie, pro se, attempts to appeal from an order granting the State’s motion
to dismiss.  The Rules of Appellate Procedure provide that  a criminal defendant has a right to appeal
a judgment of guilty or other appealable order.  See Tex.R.App.P. 25.2(a)(2).  Although the State is
expressly permitted by statute to appeal an order dismissing an indictment


, this right of appeal has
not been extended to the defendant by statute or rule.  Consequently, an order dismissing an
indictment or information is not an appealable order for purposes of Rule 25.2(a)(2).  See Petty v.
State, 800 S.W.2d 582, 583-84 (Tex.App.--Tyler 1990, no pet.)(applying federal law holding that
dismissal of an indictment is not an appealable order and review of a dismissal order must await the
outcome of a trial).  We therefore dismiss this appeal for want of jurisdiction.

September 7, 2006                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice
Before Barajas, C.J., McClure, and Chew, JJ.
Barajas, C.J., not participating

(Do Not Publish)